

115 HR 4021 IH: Leveraging Performance-Based Transportation Services Act of 2017
U.S. House of Representatives
2017-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4021IN THE HOUSE OF REPRESENTATIVESOctober 11, 2017Mr. Perry introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to provide funding for public transportation services
			 offered by high-performing public and private systems, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Leveraging Performance-Based Transportation Services Act of 2017. 2.Funding for capital projects of leveraged systems (a)National Transit DatabaseSection 5335 of title 49, United States Code, is amended by adding at the end the following:
				
					(d)Direct reporting by leveraged systems
 (1)In generalAn owner or operator of a leveraged system may submit directly to the National Transit Database data regarding the public transportation service provided by the system.
 (2)Notice to designated recipientOn the date of a submission under paragraph (1), the owner or operator of a leveraged system shall provide to the appropriate designated recipient under section 5307, 5311, or 5339 and metropolitan planning organization a copy of the submission.
 (3)Leveraged system definedIn this subsection, the term leveraged system means a provider of public transportation services, whether public or private, including commuter bus services and including services provided by a private provider of public transportation by vanpool (as defined in section 5323(i)(2)(C)), that the Secretary determines—
 (A)is able to recover, through fare revenue or payments made directly by the provider, all operating costs associated with the services;
 (B)meets the requirements of the Federal Transit Administration with respect to the provision of the services; and
 (C)does not, through the provision of the services, negatively impact other publicly subsidized or privately provided public transportation services.
							.
 (b)Leveraging transit servicesSection 5315 of title 49, United States Code, is amended— (1)by redesignating subsection (d) as subsection (e); and
 (2)by inserting after subsection (c) the following:  (d)Leveraging transit services (1)Passthrough (A)ApportionmentsThe data submitted by the owner or operator of a leveraged system to the National Transit Database under section 5335(d) shall be used by the Secretary in calculating apportionments for capital payments under each of sections 5307, 5311, and 5339.
 (B)AgreementsA designated recipient that receives additional amounts in apportionments for a fiscal year as a result of data submitted to the National Transit Database by the owner or operator of a leveraged system under section 5335(d) shall enter into an agreement with the owner or operator that includes assurances that not less than 90 percent of the additional amounts will be transferred to the owner or operator if the owner or operator demonstrates that the transferred amounts will be used for capital expenditures to expand public transportation services meeting the requirements of paragraph (2) in the geographic area represented by the designated recipient.
 (2)ServicesA public transportation service meets the requirements of this paragraph unless— (A)the service—
 (i)overlaps or directly competes with a service provided by the designated recipient concerned; and (ii)has a direct effect on such service, including a projected ridership reduction of more than 3 percent along a corridor served by the designated recipient; or
 (B)the service is provided by a service provider that has less than 10 vehicles serving the recipient’s designated area.
								(3)Local consent
 (A)Opportunity to objectDuring the 30-day period beginning on the date the owner or operator of a leveraged system submits data to the National Transit Database under section 5335(d), the metropolitan planning organization representing the geographic area in which the owner or operator proposes to provide expanded public transportation services using amounts made available under this subsection may submit to the Secretary a letter that—
 (i)objects to such use of funds based on a determination by the metropolitan planning organization that the expanded public transportation services do not meet the requirements of paragraph (2); or
 (ii)objects to the use of the data in calculating apportionments based on a determination by the metropolitan planning organization that the owner or operator has not met the requirements of section 5335(d).
 (B)Effect of objectionIn carrying out this subsection, the Secretary shall take into account any letter received from a metropolitan planning organization under this paragraph.
 (4)Statutory constructionNothing in this subsection may be construed— (A)to allow a designated recipient to dictate the service provided by the owner or operator of a leveraged system; or
 (B)to authorize the use of funds in a manner that is inconsistent with this chapter. (5)Leveraged system definedIn this subsection, the term leveraged system has the meaning given that term in section 5335(d)..
				